      Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION

EDWARD CLEVENGER,

       Plaintiff,

v.                                                          Civil Case No.: 3:20-cv-00195

METROPOLITAN HUNTINGTON, LLC,
d/b/a PULLMAN SQUARE, an Ohio limited
liability company,

       Defendant.

                                  NOTICE OF REMOVAL

       Defendant Metropolitan Huntington, LLC, d/b/a Pullman Square (“Metropolitan

Huntington” or “Defendant”), by counsel, removes this action from the Circuit Court of Cabell

County, West Virginia, to the United States District Court for the Southern District of West

Virginia, Huntington Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446. In support of

this notice of removal, Metropolitan Huntington states as follows:

                           I.      THE STATE COURT ACTION

       1.      On October 10, 2019, Plaintiff Edward Clevenger (“Plaintiff”) filed his Complaint

in the Circuit Court of Cabell County, West Virginia against Metropolitan Huntington. Compl.,

Ex. 1. That matter is titled: Edward Clevenger v. Metropolitan Huntington, LLC, d/b/a Pullman

Square, and has been assigned Case No. 19-C-482 in the Circuit Court of Cabell County. Id.

Plaintiff served Defendant via the Secretary of State on or about February 19, 2020. Ex. 2.

        2.     Plaintiff’s lawsuit arises out of an incident which occurred in Cabell County on

February 13, 2019. Comp. ¶ 6. In his Complaint, Plaintiff alleges he “was going up the escalator

located on the Pullman Square premises nearing the top when the escalator suddenly and without
      Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 2 of 6 PageID #: 2




warning stopped, throwing Plaintiff forward.” Id. ¶ 8. He contends he suffered “several severe

injuries including extensive lacerations, abrasions, a broken clavicle and a head injury.” Id. ¶ 10.

He alleges “severe and permanent injuries to his person. . . medical bills for his care and treatment,

as well as other expenses. . . loss of enjoyment of life” and “has endured and will continue to

endure in the future, severe pain and suffering, physically, mentally, and emotionally.” Id. ¶¶ 16-

19.

                  II.     REMOVAL IS TIMELY UNDER 28 U.S.C. § 1446

        3. Defendant was served with the summons and Complaint in the underlying state action

on February 19, 2020. Ex. 2. Given the date of this filing, it is evident the matter is being removed

within 30 days of service.

                          III.    THIS COURT HAS JURISDICTION

        4.      Removal is proper pursuant to 28 U.S.C. § 1441 as this Court has jurisdiction under

28 U.S.C. § 1332. As explained below, this is an action between citizens of different states, and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        5.      First and foremost, there is complete diversity between the parties. It is well-settled

that for purposes of diversity jurisdiction, “an individual is a citizen of the state in which he or she

is domiciled.” Johnson v. Advance Am., 549 F.3d 932, 937 n.2 (4th Cir. 2008). According to the

Complaint, and upon information and belief, Plaintiff is domiciled in West Virginia. Compl. ¶ 1.1



       1
           To be clear, Plaintiff states in his Complaint that he is a “part-time” resident of
Westmoreland, Wayne County, West Virginia. Defendant recognizes that, for purposes of
removal based upon diversity jurisdiction, an individual may reside in one state but be domiciled
in another, and that it is an individual’s domiciliary which controls this Court’s diversity analysis.
See Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). Nonetheless, upon
information and belief, Plaintiff is both domiciled in and a resident of West Virginia. Moreover,
for the reasons discussed in this motion, there would still be complete diversity among the parties
so long as Plaintiff is not domiciled in Ohio. Based upon all facts known to Defendant at this time,
Plaintiff is not domiciled in Ohio.

                                                   2
       Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 3 of 6 PageID #: 3




        6.      A corporation, on the other hand, “is a citizen of the states in which it has been

incorporated and in which it has its principal place of business.” Cent. W. Virginia Energy Co. v.

Mountain State Carbon, LLC, 636 F.3d 101, 102 (4th Cir. 2011); 28 U.S.C. 1332(c)(1).

        7.      Defendant is incorporated under the laws of the state of Ohio and has a principal

place of business in Ohio. See Ex. 3 (West Virginia Secretary of State’s Records indicating that

Defendant is chartered under the laws of Ohio).

        9.      Consequently, there is complete diversity of citizenship between the Plaintiff and

the Defendants.

        11.     Finally, the $75,000 threshold in 28 U.S.C. § 1332 is satisfied given a review of the

host of injuries Plaintiff alleges to have suffered (e.g. extensive lacerations, abrasions, a broken

clavicle and a head injury”). Compl. ¶ 10. Indeed, Plaintiff claims to have suffered the following

injuries:

        Severe and permanent injuries to his person. . . . medical bills for his care and
        treatment, as well as other expenses. . . . a loss of enjoyment of life . . . . and future
        severe pain and suffering, physically, mentally and emotionally.

Id. ¶ 16-19. He seeks, inter alia, compensatory damages for these injuries, along with “[a]ny and

all other relief this Court deems just and proper.” (Id. at ad damnum clause).

        12.     Existing authority from within the Southern District confirms that the amount in

controversy requirement is satisfied. See, e.g., Evans v. CDX Servs., LLC, 528 F. Supp. 2d 599,

606 (S.D. W. Va. 2007) (Judge Johnston); Campbell v. Restaurants First/Neighborhood Rest.,

Inc., 303 F. Supp. 2d 797, 799 (S.D. W. Va. 2004) (citing Joseph’s Hosp. of Buckhannon, Inc.,

208 W. Va. 123, 125, 538 S.E.2d 714, 716 (2000)).

        13.     For instance, in Evans, a plaintiff instituted a lawsuit against his employer after he

broke his leg while repairing a water line. Id. In his Complaint, the plaintiff did not seek a specific




                                                    3
      Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 4 of 6 PageID #: 4




monetary award, but sought recompense for “serious bodily injury,” in addition to lost earnings,

pain and suffering, and “the loss of ability to enjoy life.” Id. at 606. The Defendant removed the

matter to federal court based upon diversity jurisdiction, and the Court has tasked, with evaluating

whether the amount in controversy threshold had been satisfied. Id. at 605-06. The Court found

that the damages alleged in the Complaint satisfied the $75,000 amount in controversy

requirement, and noted that “[w]hen the Court ‘considers the additional elements of pain and

suffering and future damages, one can easily conclude the amount in controversy is satisfied.’”

Evans v. CDX Servs., LLC, 528 F. Supp. 2d 599, 606 (S.D. W. Va. 2007) (quoting Campbell v.

Rests. First/Neighborhood Rest. Inc., 303 F. Supp. 2d 797, 799 (S.D. W. Va. 2004)). See generally

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81 (2014) (explaining that “a

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.”); Evans, 528 F. Supp. 2d at 605-06 (adopting a

“preponderance of the evidence standard”).

       15.     Because there is complete diversity between Plaintiff and Defendant and because

the amount in controversy exceeds $75,000 exclusive of interest and costs, removal is appropriate

pursuant to 28 U.S.C. §1332.

       16.     Removal to the Huntington Division is proper under 28 U.S.C. §1441(a) given that

Cabell County is located within this division.

       17.     In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served on all adverse parties and will be filed with the clerk of the Circuit Court of Cabell County,

West Virginia. Ex. 4.




                                                 4
      Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 5 of 6 PageID #: 5




       18.    Pursuant to Local Rules of Civil Procedure 3.4(a) and (b), a copy of the state circuit

court’s docket sheet from the underlying matter and a civil cover sheet are being filed with this

Notice. Exs. 5 and 6.

       WHEREFORE, Defendant, Metropolitan Huntington LLC, removes this action, pursuant

to 28 U.S.C. §§ 1332, 1441 and 1446, from the Circuit Court of Cabell County, West Virginia, to

the United States District Court for the Southern District of West Virginia, Huntington Division,

on this the 19th day of March, 2020.

                                                     Respectfully submitted,

                                                     LITCHFIELD CAVO, LLP

                                                     /s/ Kelly Calder Mowen
                                                     Edward A. Smallwood, Esquire
                                                     WVSB #7657
                                                     Two Gateway Center
                                                     603 Stanwix Street, Floor 10
                                                     Pittsburgh, PA 15222
                                                     (412)291-8243
                                                     smallwood@litchfieldcavo.com
                                                     Kelly Calder Mowen
                                                     WVSB# 12220
                                                     Village Professional Building
                                                     99 Cracker Barrel Drive, Suite 100
                                                     Barboursville, WV 25504
                                                     Tel: 304-302-0500
                                                     Fax: 304-302-0504
                                                     Mowen@litchfieldcavo.com
                                                     Counsel for Defendant,           Metropolitan
                                                     Huntington, LLC




                                                5
      Case 3:20-cv-00195 Document 1 Filed 03/19/20 Page 6 of 6 PageID #: 6




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION

EDWARD CLEVENGER,

       Plaintiff,

v.                                                           Civil Case No.:

METROPOLITAN HUNTINGTON, LLC,
d/b/a PULLMAN SQUARE, an Ohio limited
liability company,

       Defendant.
                                 CERTIFICATE OF SERVICE

       I, Kelly Calder Mowen, certify that on March 19, 2020, I caused to be filed the foregoing

Notice of Removal via ECF filing. I further certify that a courtesy copy of this filing was mailed

to Plaintiff’s counsel via the U.S. Postal Service, addressed as follows:


                                          Jason P. Foster
                                       The Segal Law Firm
                                  810 Kanawha Boulevard, East
                                 Charleston, West Virginia 25301


                                                      /s/ Kelly Calder Mowen
                                                      Edward A. Smallwood, Esquire
                                                      WVSB #7657
                                                      Kelly Calder Mowen
                                                      WVSB #12220
                                                      Two Gateway Center
                                                      603 Stanwix Street, Floor 10
                                                      Pittsburgh, PA 15222
                                                      (412)291-8243
                                                      smallwood@litchfieldcavo.com




                                                 6
